Citation Nr: 0809893	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-42 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's diabetes mellitus for the period 
prior to January 19, 2007.

2.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's diabetes mellitus for the period on 
and after January 19, 2007.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active service from December 1965 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's diabetes mellitus.  In December 2006, the Board, in 
pertinent part, remanded the issue of an increased evaluation 
for the veteran's diabetes mellitus to the RO for additional 
action.  In August 2007, the RO increased the evaluation for 
the veteran's diabetes mellitus from 20 to 40 percent and 
effectuated the award as of January 19, 2007.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The report of a January 2007 VA examination for compensation 
purposes states that the veteran reported that he had two 
hypoglycemic episodes in January 2007 and subsequently was 
seen by his physician for related treatment.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); and the 
Court's decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his diabetes mellitus after 
2002.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then readjudicate the veteran's 
entitlement to an evaluation in excess of 
20 percent for the period prior to 
January 19, 2007, and an evaluation in 
excess of 40 percent for the period on 
and after January 19, 2007, for the 
veteran's diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

